In this proceeding to invalidate petitions designating respondent Joseph F. Lisa as a candidate for the Democratic party’s nomination for the public office of Member of the Assembly from the 31st Assembly District, Queens County, and designating certain other respondents variously as candidates for election to certain party positions in said party, in the Primary Election to be held on June 18, 1968, petitioner herein appeals from a judgment of the Supreme Court, Queens County, dated June 5, 1968, which denied the petition herein in all respects. Judgment affirmed, without costs. No opinion. Leave is granted to appellant to appeal further to the Court of Appeals. Beldock, P. J., Christ, Benjamin, Munder and Martuscello, JJ., concur.